OPINION
This is an appeal from a decision of the Guernsey County Common Pleas Court arising out of a Decree of Divorce, Division of Marital Property and Spousal Support docketed on March 22, 2000. A motion for reconsideration and relief from judgment was filed April 18, 2000. Such was denied by entry of May 17, 2000. This appeal was filed June 16, 2000. Appellant raises two Assignments of Error as follows:
                          ASSIGNMENTS OF ERROR:  1. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY FAILING TO AND REFUSING TO GRANT THE MOTION OF PLAINTIFF FOR RELIEF FROM JUDGMENT AND/OR RECONSIDER, AND TO CORRECT THE INCONSISTENCIES OF ITS ORDER REGARDING THE DURATION OF SUSTENANCE SPOUSAL SUPPORT CONTAINED IN ITS ORDERS ISSUED MARCH 22, 2000 AND MAY 17, 2000.
  II. THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN GRANTING IN-KIND DISTRIBUTIVE AWARD UNTO THE PARTIES FOR MOTOR VEHICLES WITHOUT CONSIDERING THE LOAN OBLIGATION THEREON AND THE SUBSTANTIAL DISPROPORTIONATE VALUE AND INEQUITIES OF VALUE OF THE DIVISION OF SAID MOTOR VEHICLE AND PERSONAL PROPERTY.
                                   II.
As no motion for reconsideration exists under the Ohio Civil Rules, the motion of April 18, 2000, did not stay the thirty-day appeal time from the entry of March 23, 2000. Therefore, the attempt to raise objections to the decision of March 22, 2000, as raised by the second Assignment of Error, is jurisdictionally not before this Court and must be denied.
                                   I.
Addressing the first Assignment of Error, Civ.R. 60(B) requires a claim of a meritorious defense, entitlement to relief under Civ.R. 60(B)(1-5), and timely filing. Here, while timely filed, the motion for relief from judgment attempts to collaterally attack the court's decree of March 18, 2000, as a substitute for a timely appeal of such decision. Therefore, this Court disagrees with Assignment of Error I., as such cannot be done, but must be addressed upon appeal.
The decision of the Court of Common Pleas of Guernsey County, Ohio, is, therefore, affirmed.
  _____________________ Boggins, J.
Gwin, P.J., and Hoffman, J. concur.